Citation Nr: 0124006	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-16 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a right knee 
disorder.  

In lieu of a personal hearing before a Member of the Board at 
the RO, the veteran accepted a videoconference hearing before 
the undersigned in July 2001.  At the hearing, the veteran 
stated that he wished to withdraw his claims for service 
connection for a right shoulder disability and a left 
quadriceps disability.  Therefore, these issues are no longer 
in appellate status and will not be addressed herein.

The veteran submitted evidence directly to the Board with a 
waiver of RO review in accordance with 38 C.F.R. § 20.1304 
(2001).  Nevertheless, for the reasons explained below, a 
remand is necessary.  


REMAND

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In the present case, the evidence reflects that the veteran 
twisted his right knee during service, and he presently has a 
right knee disorder.  He has testified that doctors have told 
him that he should have had right knee surgery a long time 
ago; however, there is no medical opinion relating his 
current disability to the incident in service.  Additionally, 
the veteran was afforded a VA joints examination in February 
1999.  However, the examiner was not asked to provide an 
opinion on the etiology of the veteran's right knee disorder.  
In light of the new law discussed above, the Board finds that 
another examination should be provided.  

In light of these circumstances this claim is hereby REMANDED 
to the RO for the following:


1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2000)) are fully 
complied with and satisfied.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right knee disorder.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  Of 
particular interest are any additional 
records from Dr. P. and Dr. E., to whom 
the veteran referred at his July 2001 
hearing.  

3.  The RO should obtain any VA 
hospitalization and outpatient treatment 
records for the veteran.  Once obtained, 
all records should be associated with the 
claims folder.  

4.  The RO should verify that all of the 
veteran's service medical records have 
been included in the claims file, 
including any records from the National 
Guard.  

5.  If the RO is unable to obtain all 
relevant records, the veteran and his 
representative should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records, and any further action to 
be taken by VA with respect to the claim.  

6.  Upon completion of the above, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his current right knee 
disability.  All tests deemed necessary 
by the examiner must be conducted, and 
the clinical findings and reasoning which 
form the basis of the opinions requested 
should be clearly set forth.  The claims 
folder with a copy of this Remand must be 
made available to the examiner prior to 
the examination, in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.  
The examiner must indicate in the 
examination report that this has been 
accomplished.  

After examination and review of the 
record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed right knee disorder is related 
to the veteran's military service.  
Complete rationale must be provided for 
any opinions or conclusions given.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  Thereafter, RO should review the file 
and ensure that the above noted 
directives are carried out in full.  If 
any are not, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


